PD-0758-15
                                                                             COURT OF CRIMINAL APPEALS
                                                                                             AUSTIN, TEXAS
                                                                           Transmitted 12/22/2015 2:43:37 PM
                                                                             Accepted 12/22/2015 2:47:32 PM
                                                                                              ABEL ACOSTA
                                                                                                      CLERK
                                     PAUL JOHNSON
                             CRIMINAL DISTRICT ATTORNEY
                           DENTON COUNTY COURTS BUILDING , 3RD FLOOR
                                 1450 EAST McKINNEY, SUITE 3100
                                         P. 0 . BOX 2344
MAIN NUMBER 940-349•2600              DENTON , TEXAS 76202             HOT CHECKS 940-349-2700
MAIN FAX 940-349-2601
www.dentoncounty.com


                                   December 22, 2015


Abel Acosta, Clerk
Court of Criminal Appeals                                              December 22, 2015
P. 0. Box 12308, Capitol Station
Austin, TX 78711

       RE:     Dewan Morgan v. State of Texas
               Trial Court No. F-2013-1704-C
               Court of Appeals No. 02-14-00231-CR
               Court of Criminal Appeals No. PD-0758-15
               Set for Argument on January 13, 2016 at 9:00 AM.

Dear Mr. Acosta:

       Please advise the Court that the undersigned attorney, Yael Zbolon,
State Bar No. 24077065, will be appearing to represent the State of Texas for
oral argument in the above-referenced cause.

                                               Sincerely,




                                                     nt Criminal District Attorney
                                               Denton County, Texas


YZ/sas
cc: James Christopher Abel, Attorney for Appellant